Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16/505,053 has been entered.
 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 4-6, 8, 12-15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole is directed to steps of processing payment transactions. “Processing payment transaction” is a commercial activity. And commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including receive…a request from a buyer to make a credit card payment for a bank to bank funds transfer to a supplier; in response to receiving the request, generate,.., a unique virtual card number information for each transaction; and for each transaction,…, communicate the virtual card number information for that transaction and a payment processing request for an enhanced payment processing transfer to an enhanced payment processing bank; a storage device and a computer processor.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, storing data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited computer processor and storage device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “the request comprising one or more transactions, each transaction comprising at least a supplier identifier of the supplier and an amount of payment for that transaction; wherein each virtual card number information is associated with a single transaction; wherein the payment processing request comprises the second party identifier and the amount of the payment of the transaction; wherein the payment processing request for the enhanced payment processing transfer directs the enhanced payment processing bank to perform an authorization/preauthorization request to a payment card using the virtual card number information and to perform an electronic payment transfer from the enhanced payment processing bank to a financial institution associated with the supplier identifier according to a processing result of the virtual card number information for that transaction over the payment card network” are recited to simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receive…a request from a buyer to make a credit card payment for a bank to bank funds transfer to a supplier; in response to receiving the request,” when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “communicate the virtual card number information for that transaction and a payment processing request for an enhanced payment processing transfer to an enhanced payment processing bank,” as the transmission of data is also an insignificant extra-solution activity. Lastly, the limitation “generate,.., a unique virtual card number information for each transaction; and for each transaction” are directed to the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not recite additional elements but merely further narrow the scope of the abstract idea.  More specifically, dependent claim 8 recites additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. Claims 4, 5-6, 12-14 and 18-20 do not recite additional elements but merely further narrow the scope of the abstract idea. 

Response to Arguments
Applicant's arguments filed on 07/22/22 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the claims as amended are not directed to commercial activities, the examiner disagrees. Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole is directed to steps of processing payment transactions. “Processing payment transaction” is a commercial activity. And commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
The examiner further contends that the claim recites a combination of additional elements including receive…a request from a buyer to make a credit card payment for a bank to bank funds transfer to a supplier; in response to receiving the request, generate,.., a unique virtual card number information for each transaction; and for each transaction,…, communicate the virtual card number information for that transaction and a payment processing request for an enhanced payment processing transfer to an enhanced payment processing bank; a storage device and a computer processor.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, storing data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited computer processor and storage device, with their already available basic functions, are simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “the request comprising one or more transactions, each transaction comprising at least a supplier identifier of the supplier and an amount of payment for that transaction; wherein each virtual card number information is associated with a single transaction; wherein the payment processing request comprises the second party identifier and the amount of the payment of the transaction; wherein the payment processing request for the enhanced payment processing transfer directs the enhanced payment processing bank to perform an authorization/preauthorization request to a payment card using the virtual card number information and to perform an electronic payment transfer from the enhanced payment processing bank to a financial institution associated with the supplier identifier according to a processing result of the virtual card number information for that transaction over the payment card network” are recited to simply further narrow the scope of the abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697